UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1922


GLENDA CECILIA LIZAMA-DE COREAS; C.A.C.L.; N.P.C.L.; Y.L.C.L.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 30, 2019                                           Decided: June 14, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tamara L. Jezic, YACUB LAW OFFICES, Woodbridge, Virginia, for Petitioners.
Joseph H. Hunt, Assistant Attorney General, Andrew N. O’Malley, Senior Litigation
Counsel, Sunah Lee, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glenda Cecilia Lizama-De Coreas (Lizama) and her three minor children, natives

and citizens of El Salvador, petition for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s oral decision and dismissing

their appeal of the Immigration Judge’s denial of Lizama’s requests for asylum,

withholding of removal, and protection under the Convention Against Torture. We deny

the petition for review.

       Specifically, upon review of the certified administrative record, including the

transcript of the merits hearing and Lizama’s supporting materials, we conclude that the

record evidence does not compel a ruling contrary to any of the agency’s factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the denial of

the various forms of relief sought in this case, see INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). Nor do we find that the agency abused its discretion in denying Lizama’s

application for humanitarian asylum under 8 C.F.R. § 1208.13(b)(1)(iii) (2019). Accord

Mambwe v. Holder, 572 F.3d 540, 550 (8th Cir. 2009) (providing standard of review for

the denial of humanitarian asylum). Accordingly, we deny the petition for review for the

reasons stated by the Board in its order adopting the Immigration Judge’s decision. See

In re Lizama-De Coreas (B.I.A. July 16, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED



                                            2